Citation Nr: 0523212	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1955 to 
June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision which denied the 
veteran TDIU.

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing at the RO in August 2004.  
A transcript of the hearing is of record.

During the veteran's August 2004 hearing, he testified that 
he was withdrawing his claim
 for an evaluation in excess of 60 percent for his service-
connected back disability.  Therefore, the only issue before 
the Board is the issue of entitlement to TDIU.

In March 2005, the veteran submitted evidence in support of 
his claim.  This evidence was not timely received and will 
not be considered.  38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected disability is a herniated 
nucleus pulposus, lumbosacral spine, postoperative, with left 
leg deficits, and is rated as 60 percent disabling.

3.  The veteran's service-connected disability, consisting of 
a herniated nucleus pulposus, lumbosacral spine, 
postoperative, with left leg deficits, is not shown to 
prevent him from securing or following substantially gainful 
employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the veteran with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in October 2003, after the enactment of the VCAA.  

An RO letter dated in February 2004 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the February 2004 letter, VA notified the 
veteran of his responsibility to submit evidence that showed 
that he was unable to work solely due to his service-
connected back condition.  This letter informed the veteran 
of what evidence was necessary to substantiate a claim for 
TDIU.  The letter also suggested that he submit any evidence 
in his possession.  By this letter, the veteran was notified 
of what evidence, if any, was necessary to substantiate his 
claim and it indicated which portion of that evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  The Board notes that the initial notice was 
provided to the veteran after the initial adjudication.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but also the actions taken by VA have 
essentially cured the error in the timing of notice.  In 
addition, in the veteran's March 2004 statement, he responded 
to the February 2004 letter by stating that he had no other 
medical records to submit.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Additionally, the April 2004 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The April 2004 statement of the case provided the 
veteran with VA's duty to assist requirements as found in 
38 C.F.R. § 3.159.  The statement of the case also provided 
the veteran with the regulations pertaining to total ratings 
based on individual unemployability due to service-connected 
disabilities as found in 38 C.F.R. §§ 3.340, 4.15, 4.16, 
4.18.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In September 2003, the veteran underwent a VA examination 
wherein he reported having muscle spasms in his back.  He 
said he had pain and spasms particularly at night that wake 
him up 3 to 4 times per week.  He reported not having worked 
for 7 or 8 years.  He stopped working because he passed out 
on the job several times.  He currently did not pass out, but 
if he stepped on a small object, he would fall.  He described 
his pain on a scale of 1 to 10 as being a 6.  The pain 
radiated down the left posterior leg to the left big toe.  He 
had stiffness and weakness of the back.  He took an aspirin 
per day for the pain, which could come on any time, but was 
there most of the time.  Aspirin, rest and heat seemed to 
help his back.  He did have numbness of his left foot and 
left leg occasionally.  He could walk unaided and he did not 
use a cane, crutch, walker, or back brace.  He felt that he 
could walk on a level surface at a slow speed, at a distance 
of about 150 yards.  He was unsteady and he fell 
occasionally.

Objective physical examination revealed that the veteran's 
gait was normal.  He walked on his heels and toes with pain 
in his lower back.  He stated that he could not walk on the 
outside of his feet because of the pain.  Straight leg tests 
were negative bilaterally.  He flexed both hips to 125 
degrees with pain in both hips.  Strength of both lower 
extremities showed the right to be normal and the left 
decreased.  Pulses were normal in both lower extremities.  
Reflexes were normal.  Pain and light touch were decreased 
throughout the entire left leg.  The back was tender at L4-
S1.  There were no muscle spasms and the muscles were normal.  
Range of motion testing revealed forward flexion in his 
lumbar spine to 50 degrees actively and 55 degrees passively; 
extension of his lumbar spine was to 10 degrees actively and 
15 degrees passively; right lateral flexion was to 30 degrees 
actively and 35 degrees passively; left lateral flexion of 
his lumbar spine was to 20 degrees actively and 30 degrees 
passively; right lateral rotation of his lumbar spine was to 
20 degrees actively and 25 degrees passively; and left 
lateral rotation of his lumbar spine was to 10 degrees 
actively and 20 degrees passively.  All range of motion 
testing was with pain.  Range of motion after fatiguing was 
not decreased.  The examiner noted that pain started when the 
back started being tested and continued through the testing 
procedure.  The pain then stopped when testing stopped.  X-
ray evidence of the lumbar spine showed degenerative discs 
involving L2-L3 through L5-S1.  These were considered 
moderate degenerative joint disease changes.  The diagnosis 
was status post injury to the back with surgery on two 
occasions.  Present residuals included X-ray findings of 
degenerative discs from L2-L3, L3-L4, L4-L5, and L5-S1 and 
moderate degenerative joint disease changes throughout the 
entire lumbar spine.

In October 2003, the veteran submitted a claim for TDIU 
claiming that his service-connected back disability caused 
him to be unemployable.  He stated that he had not been under 
a doctor's care or hospitalized within the past 12 months.  
He last worked full time in 1997 and became too disabled to 
work in the same year.  He stated that he did not leave his 
last job because of his disability and had not tried to 
obtain employment since he became too disabled to work.  His 
last level of completed education was eighth grade.

In the veteran's March 2004 statement, he argued that he 
applied for a job as a truant officer in 2000, but had to 
care for his wife who was an amputee.

In May 2004, the veteran stated that he had received doctor's 
care or hospitalization for his disability within the past 12 
months.  In addition, he stated that he left his last job 
because of his disability.  Further, many times he had tried 
to obtain employment since he became disabled to work, but he 
could not find a job.

In August 2004, the veteran testified at a hearing that the 
last time he worked was in 1997.  He stated that he left that 
job because he moved from the state of Florida to Virginia.  
At that time he spent a large portion of his time taking care 
of his wife.  He attempted to find employment about two or 
three times a month; however, when he stated that he had a 
disability that would hinder him in his work, he would not 
get the position.  He stated that physically, he could not 
handle the type of work that he was trained to do, which was 
a land surveyor and working in the security field.  He also 
stated that he had no education beyond the seventh-grade and 
was not qualified for a desk job.  Further, he spoke to his 
previous employer a few months ago about employment, and the 
employer stated that they were not hiring and even so, they 
would not hire him because of his disability unless it was a 
sit-down job.


Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2004).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2004).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the veteran's service-connected back disability 
is rated as 60 percent disabling.  Therefore, he would meet 
the criteria of having a single service-connected disability 
rated as 60 percent disabling or more to be entitled to a 
total disability rating based on individual unemployability.  
However, although the veteran meets the percentage criteria, 
the Board finds that after considering his employment 
history, he has not shown that he is unemployable and does 
not meet the criteria for a total disability rating based on 
unemployability.  In this regard, the Board notes that the 
veteran initially stated in his claim for TDIU that he did 
not leave his last job because of his disability and that he 
had not tried to obtain employment since he became disabled.  
Further, he had not been under the care of a doctor within 
the last 12 months.  In addition, he reported to the 
September 2003 VA examiner that he stopped working because he 
passed out on the job several times.  During his August 2004 
hearing, he testified that he left his previous job because 
he moved from one state to another.  After the move, he spent 
a lot of time taking care of his wife, which prevented him 
from actively looking for a job.  Therefore, the evidence of 
record does not support a finding that the veteran's service-
connected back disability causes him to be unemployable as 
the veteran has stated that he ended his previous job because 
he relocated and he passed out on the job several times, not 
because of his service-connected back disability.  Further, 
the veteran has stated that he did not actively look for 
another job mainly because of his responsibilities in taking 
care of his wife.  Although, the veteran now asserts that he 
cannot find a job because of his back disability, he has not 
provided any medical evidence that supports a finding that he 
is unemployable because of his back disability.  The sole 
fact that the veteran is unemployed, or because he has 
difficulty obtaining employment is not enough; the 
dispositive issue is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  In addition, according to the September 2003 VA 
examination, the veteran's symptoms of his back disability 
are those contemplated by the rating criteria in assigning 
his 60 percent rating.  Finally, the veteran asserts that he 
is not able to work because of his back disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the preponderance of the evidence does not 
support the veteran's claim and entitlement to a total 
disability rating based on individual unemployability is not 
warranted.





ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


